DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 5/7/19 filling of Application 16/405,632.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1-12 are directed toward a method for generating a ranked list of solutions based on a received plan deviation alert.  Claims 13-19 are directed toward a system for generating a ranked list of solutions based on a received plan deviation alert.  Claim 20 is directed toward a computer program product for generating a ranked list of solutions based on a received plan deviation alert.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of detecting problems on determining remediation solutions which is abstract as it is drawn to methods of organizing human activity including fundamental economic practices, like mitigating risk.  Further, the claims elements are considered abstract ideas because they are directed to a mental process as they are comparable to “observations”. 

If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk and limitations that are analogous to observations, then it falls within the “method of organizing human activity” and mental process, respectively, grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The mere recitation of a generic computer does not take the claim out of the organizing human activity grouping and mental process.   The limitation that are directed to the abstract ideas include:

receiving a new plan deviation alert comprising a deviation level, wherein the deviation level quantifies a mismatch between expected supply chain parameters specified by a SCMS plan and observed SCMS parameters; 
testing a plurality of remediation solutions for correcting the mismatch, wherein the testing comprises navigating successful paths within SCMS declarative rules from general solutions to specific predicates that are tested against stored SCMS resources and constraints, wherein the testing performs a rule-based search for which of the plurality of remediation solutions are possible and enumerates the plurality of remediation solutions that are possible, given the SCMS resources and constraints, and the testing transforms the successful paths within the SCMS declarative rules into activity-based views; 
evaluating expended resource simulations associated with the plurality of possible remediation solutions, wherein evaluating expended resources comprises simulating implementation of activities within the activity-based views of the plurality of possible remediation solutions; 
based on the evaluated expended resource simulations, generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions

Under its broadest reasonable interpretation, these recitations are directed toward a method of organizing human activity as they are directed to detecting risks with transaction which is a fundamental economic practices.  The steps that are directed to receiving a new plan deviation alert comprising a deviation level, wherein the deviation level quantifies a mismatch; testing a plurality of remediation solutions for correcting the mismatch; evaluating expended resource simulations associated with the plurality of possible remediation solutions; generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions are all directed to the fundamental economic practice of detected problems in a supply chain and determining the best remedial solution.
Further, the limitations that are directed to testing a plurality of remediation solutions for correcting the mismatch; evaluating expended resource simulations; and generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions are all observations or analyses that can be performed mentally.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements:
displaying, in a user interface, the ranked list of candidate remediation solutions.
Further, Claims 13 and 20 recite the additional elements of:
one or more processors; one or more computer-readable media comprising computer-executable instructions

The additional elements of the system and software are recited at a high-level of generality (i.e., as a generic system comprising computing system, processors, memories, and user-interface which is operable to be used to perform the abstract idea) such that is amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the step that is directed to displaying a raked list is a mere output of the analysis.  MPEP 2106.05(g) states that displaying the output of an analysis is insignificant extra-solution activity.  
Accordingly, the combination of the generic computer elements and the extra solution display do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the Examiner takes official notice that rendering the result of an analysis on a display is well understood routine and conventional.  As such, the combination of the generic computer and the broadly recited display does not result in and invention concept.
Dependent claims 2-12 offer further descriptive limitations of elements found in the independent claims and addressed above.
While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
The analysis above applied to all statutory classes of invention.  As such, Claims 13-20 are rejected for the same reason that applied to claim 1-12.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 8,700,443 B1 in view of Anke US 2008/0306798 A1.
As per Claim 1 Murray teaches a computer implemented method comprising:
receiving a new plan deviation alert comprising a deviation level, wherein the deviation level quantifies a mismatch between expected supply chain parameters specified by a SCMS plan and observed SCMS parameters;  (Murray para. 36 that teaches in some cases, forecasting module 260 may employ quantitative methods and/or historical data to predict future demand for a given item. In addition to calculating a demand forecast, module 260 may determine a forecast magnitude risk (e.g., the risk that the forecast will be under- or over-biased) and/or a forecast timing risk (e.g., the risk that the timing of the actual demand will be different than the forecast). Module 260 may also be configured to determine a vendor lead time accuracy risk (e.g., the risk that vendors will take longer to ship and/or transport products to the merchant than what is predicted), a weather delay risk (e.g., the probability that weather concerns will affect inbound traffic and/or fulfillment center operations), allocated product supply risk (e.g., the risk of ongoing supply shortage that a merchant will not be able provide the item), and/or vendor supply risk (e.g., the risk of intermittent or short term supply shortage or probability that a given item will become unavailable from a vendor for some period of time). A technique for detecting supply risk is described later in this document. Other risks may also be taken into account in generating a purchasing plan, such as other transportation risks, internal backlog risks, etc. In some embodiments, one or more of these variables may be used by IPC module 230 in evaluating a financial cost model or the like to determine a purchasing plan.  The Examiner considers the risk that the timing of the actual demand will be different than the forecast to be a mismatch between expected supply chain parameters specified by a SCMS plan)
testing a plurality of remediation solutions for correcting the mismatch, wherein the testing comprises navigating successful paths within SCMS declarative rules from general solutions to specific predicates that are tested against stored SCMS resources and constraints, wherein the testing performs a rule-based search for which of the plurality of remediation solutions are possible and enumerates the plurality of remediation solutions that are possible, given the SCMS resources and constraints, and the testing transforms the successful paths within the SCMS declarative rules into activity-based views;  (see Murray para. 90 that teaches an optimization process may exhaustively evaluate a solution space to ensure that the identified solution is the best available. Additionally or alternatively, an optimization process may employ heuristic or probabilistic techniques that provide a bounded confidence interval or other measure of the quality of a solution. For example, an optimization process may be designed to produce a solution that is within at least some percentage of an optimal solution, to produce a solution that has some bounded probability of being the optimal solution, or any suitable combination of these or other techniques.  Murray para. 91 teaches in some embodiments, IPC module 230 may optimize any target output function known in the art (e.g., a financial cost function, an instock function, an inventory units/cube function, etc.), but subject to a plurality of inequality constraints. The method discussed below is based on the use of Lagrange multipliers as extended by the Karush-Kuhn-Tucker (KKT) conditions to cover inequality constraints, although other suitable techniques may be used. In some cases, IPC module 230 may calculate a mathematical solution to the mode. In other cases, however, especially given the complexities typical of large-scale inventory purchasing systems, IPC module 230 may instead use forecasting and simulation module 260 to search for optimal solutions to each item's inventory position, sum the applicable metrics, validate aggregate constraints across all items in a particular set, and then apply/adjust KKT constants along the gradient of the aggregate search space until either a solution within threshold is found or the magnitude of the gradient falls below threshold and no solution can be reached)
valuating expended resource simulations associated with the plurality of possible remediation solutions, wherein evaluating expended resources comprises simulating implementation of activities within the activity-based views of the plurality of possible remediation solutions; (Murray para. 91 teaches in some embodiments, IPC module 230 may optimize any target output function known in the art (e.g., a financial cost function, an instock function, an inventory units/cube function, etc.), but subject to a plurality of inequality constraints. The method discussed below is based on the use of Lagrange multipliers as extended by the Karush-Kuhn-Tucker (KKT) conditions to cover inequality constraints, although other suitable techniques may be used. In some cases, IPC module 230 may calculate a mathematical solution to the mode. In other cases, however, especially given the complexities typical of large-scale inventory purchasing systems, IPC module 230 may instead use forecasting and simulation module 260 to search for optimal solutions to each item's inventory position, sum the applicable metrics, validate aggregate constraints across all items in a particular set, and then apply/adjust KKT constants along the gradient of the aggregate search space until either a solution within threshold is found or the magnitude of the gradient falls below threshold and no solution can be reached)
based on the evaluated expended resource simulations, generating, possible remediation solutions.  (para. 110 teaches the "outer" constrained optimization is designed to explore a search space defined by constraint multipliers, starting them all out at zero. If all the constraints are met at that point, the algorithm may use that solution. Otherwise, the algorithm may move along the gradient until conditions are met, then move back to avoid unnecessary constraints and find the overall best solution that meets all constraints.)
Murray does not teach a ranked list of candidate remediation solutions; and displaying, in a user interface, the ranked list of candidate remediation solutions  However, Anke 82 and teaches The example technique may create and rank deployment plan candidates by evaluating their cost of estimated resource consumption and their availability. Expected resource demands may be determined based on a specified load model, and may be added as annotation to the composition model. According to an example embodiment, based on an example deployment plan, these resource demands may then be mapped to the infrastructure model in order to relate the demands with the respective cost. For example, costs may include weights to express values of resources on infrastructure elements. For example, a memory in an embedded system may be much smaller than a memory of a desktop computer. Thus, the memory of the embedded system may be considered as a more valuable resource. This concept may be expressed by placing cost relations on infrastructure model elements that may reflect the corresponding differences in value of the respective resources. If no resource constraints are violated, the availability of the system and the cost of utilized resources may be calculated and compared to the best plans found so far. According to an example embodiment, when all deployment plan candidates have been evaluated, or a maximum run time for the planner has elapsed, the highest ranking deployment plans may be presented to the user for selection by the user, in order to initiate the actual deployment.   Further para. 227 teaches the system discussed herein is not restricted to product lifecycle management, as the system may be applicable to other examples such as supply chain management, or home automation.  Both Murray and Anke are directed to supply chain management.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Murray in view of Anke to include a ranked list of candidate remediation solutions; and displaying, in a user interface, the ranked list of candidate remediation solutions as taught by Anke to provide the user with a more clear view of the best available solutions (as suggested by para. 82).

As per Claim 2 Murray teaches the computer-implemented method of claim 1, wherein performing the rule-based search comprises determining a deviation remediation goal based on the deviation level, and wherein the possible remediation solutions meet the deviation remediation goal.  (Murray para. 91 teaches in some cases, IPC module 230 may calculate a mathematical solution to the mode. In other cases, however, especially given the complexities typical of large-scale inventory purchasing systems, IPC module 230 may instead use forecasting and simulation module 260 to search for optimal solutions to each item's inventory position, sum the applicable metrics, validate aggregate constraints across all items in a particular set, and then apply/adjust KKT constants along the gradient of the aggregate search space until either a solution within threshold is found or the magnitude of the gradient falls below threshold and no solution can be reached.)

As per Claim 3 Murray teaches the computer-implemented method of claim 2, wherein performing the rule-based search comprises automatically instantiating a set of rules based on the deviation remediation goal and the SCMS resources and constraints.   (Murray para. 49 teaches given the specified business goals, it may not be possible for block 360 to find a satisfactory solution without violating one or more operational constraints (and vice-versa). In those cases, IPC 230 may alert the user and/or it may apply a tradeoff between two or more of the operational constraints and/or business goals at block 360. For sake of illustration, consider a hypothetical scenario where user 210 indicates, as an inbound unit constraint, that a fulfillment center can only receive a certain number of units of a particular item per week. In this scenario, it may not be possible to satisfy the inbound unit constraint without violating another competing constraint or business goal (e.g., inventory value or instock probability). When two or more constraints conflict, to evaluate the model IPC 230 may apply rules or heuristics to chose which constraint(s) are satisfied and which constraint(s) are violated to yield a purchasing plan that, although may not satisfy all the operation constraints or goals, may nonetheless provide results that are acceptable to user 210. The plan or other output may indicate to the user what tradeoffs were made between conflicting constraints. The output may indicate which constraints were violated and by how much. In other embodiments, alternative plans may also be generated based on different tradeoffs between conflicting constraints so that a user may see how the purchasing plan differs based on the tradeoffs.)

As per Claim 4 Murray teaches the computer-implemented method of claim 3, wherein performing the rule-based search further comprises defining at least some of the set of rules via the user-interface.  (see Murray Fig. 14 and para. 54 that teaches with respect to screenshot 1400, it may be noted that this particular simulation has resulted in a capacity violation on the second week of the simulation, as shown by "Constraint Violation" graph 1410, as well as by a crossover between "Limit" and "Total Arrival" curves on graph 1420. Screenshot 1500 displays capacity limits or constraints for an "Automotive" group of products, with a constraints override option available to a user.)

As per Claim 13 Murray teaches a rule-based decision support system comprising:
one or more processors;  (see at least Murray para. 13 that teaches system may include at least one processor and a memory coupled to the at least one processor, where the memory stores program instructions.)
a plan deviation alert manager adapted to receive a new plan deviation alert comprising a deviation level, wherein the deviation level quantifies a mismatch between expected supply chain parameters specified by a supply chain plan and observed supply chain parameters; (Murray para. 36 that teaches in some cases, forecasting module 260 may employ quantitative methods and/or historical data to predict future demand for a given item. In addition to calculating a demand forecast, module 260 may determine a forecast magnitude risk (e.g., the risk that the forecast will be under- or over-biased) and/or a forecast timing risk (e.g., the risk that the timing of the actual demand will be different than the forecast). Module 260 may also be configured to determine a vendor lead time accuracy risk (e.g., the risk that vendors will take longer to ship and/or transport products to the merchant than what is predicted), a weather delay risk (e.g., the probability that weather concerns will affect inbound traffic and/or fulfillment center operations), allocated product supply risk (e.g., the risk of ongoing supply shortage that a merchant will not be able provide the item), and/or vendor supply risk (e.g., the risk of intermittent or short term supply shortage or probability that a given item will become unavailable from a vendor for some period of time). A technique for detecting supply risk is described later in this document. Other risks may also be taken into account in generating a purchasing plan, such as other transportation risks, internal backlog risks, etc. In some embodiments, one or more of these variables may be used by IPC module 230 in evaluating a financial cost model or the like to determine a purchasing plan.  The Examiner considers the risk that the timing of the actual demand will be different than the forecast to be a mismatch between expected supply chain parameters specified by a SCMS plan)
a rule-based search engine adapted to perform a rule-based search of data defining supply chain resources and constraints, wherein the rule-based search finds a plurality of potential remediation solutions to correct the mismatch;  see Murray para. 90 that teaches an optimization process may exhaustively evaluate a solution space to ensure that the identified solution is the best available. Additionally or alternatively, an optimization process may employ heuristic or probabilistic techniques that provide a bounded confidence interval or other measure of the quality of a solution. For example, an optimization process may be designed to produce a solution that is within at least some percentage of an optimal solution, to produce a solution that has some bounded probability of being the optimal solution, or any suitable combination of these or other techniques.  Murray para. 91 teaches In some embodiments, IPC module 230 may optimize any target output function known in the art (e.g., a financial cost function, an instock function, an inventory units/cube function, etc.), but subject to a plurality of inequality constraints. The method discussed below is based on the use of Lagrange multipliers as extended by the Karush-Kuhn-Tucker (KKT) conditions to cover inequality constraints, although other suitable techniques may be used. In some cases, IPC module 230 may calculate a mathematical solution to the mode. In other cases, however, especially given the complexities typical of large-scale inventory purchasing systems, IPC module 230 may instead use forecasting and simulation module 260 to search for optimal solutions to each item's inventory position, sum the applicable metrics, validate aggregate constraints across all items in a particular set, and then apply/adjust KKT constants along the gradient of the aggregate search space until either a solution within threshold is found or the magnitude of the gradient falls below threshold and no solution can be reached)
a remediation simulator adapted to simulate implementation of the plurality of potential remediation solutions, and based on results of simulation, evaluate expended resources associated with the plurality of potential remediation solutions; Murray para. 91 teaches in some embodiments, IPC module 230 may optimize any target output function known in the art (e.g., a financial cost function, an instock function, an inventory units/cube function, etc.), but subject to a plurality of inequality constraints. The method discussed below is based on the use of Lagrange multipliers as extended by the Karush-Kuhn-Tucker (KKT) conditions to cover inequality constraints, although other suitable techniques may be used. In some cases, IPC module 230 may calculate a mathematical solution to the mode. In other cases, however, especially given the complexities typical of large-scale inventory purchasing systems, IPC module 230 may instead use forecasting and simulation module 260 to search for optimal solutions to each item's inventory position, sum the applicable metrics, validate aggregate constraints across all items in a particular set, and then apply/adjust KKT constants along the gradient of the aggregate search space until either a solution within threshold is found or the magnitude of the gradient falls below threshold and no solution can be reached)
a remediation advisor adapted to generate candidate remediation solutions out of the potential remediation solutions based on the evaluated expended resources; and (para. 110 teaches the "outer" constrained optimization is designed to explore a search space defined by constraint multipliers, starting them all out at zero. If all the constraints are met at that point, the algorithm may use that solution. Otherwise, the algorithm may move along the gradient until conditions are met, then move back to avoid unnecessary constraints and find the overall best solution that meets all constraints.)
Murray does not teach a user interface adapted to display the ranked list of candidate remediation solutions and receive a selected remediation solution from the ranked list of candidate remediation solutions.  However, Anke. 82 and teaches the example technique may create and rank deployment plan candidates by evaluating their cost of estimated resource consumption and their availability. Expected resource demands may be determined based on a specified load model, and may be added as annotation to the composition model. According to an example embodiment, based on an example deployment plan, these resource demands may then be mapped to the infrastructure model in order to relate the demands with the respective cost. For example, costs may include weights to express values of resources on infrastructure elements. For example, a memory in an embedded system may be much smaller than a memory of a desktop computer. Thus, the memory of the embedded system may be considered as a more valuable resource. This concept may be expressed by placing cost relations on infrastructure model elements that may reflect the corresponding differences in value of the respective resources. If no resource constraints are violated, the availability of the system and the cost of utilized resources may be calculated and compared to the best plans found so far. According to an example embodiment, when all deployment plan candidates have been evaluated, or a maximum run time for the planner has elapsed, the highest ranking deployment plans may be presented to the user for selection by the user, in order to initiate the actual deployment.   Further para. 227 teaches the system discussed herein is not restricted to product lifecycle management, as the system may be applicable to other examples such as supply chain management, or home automation. Both Murray and Anke are directed to supply chain management.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Murray in view of Anke to include a ranked list of candidate remediation solutions; and displaying, in a user interface, the ranked list of candidate remediation solutions as taught by Anke to provide the user with a more clear view of the best available solutions (as suggested by para. 82).

Claim 14 recites similar limitations to claims 2 and 3 and is rejected for similar reasons.

Claims 5, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 8,700,443 B1 in view of Anke US 2008/0306798 A1 as applied to Claim 1 and in further view of Drebinger US 2009/0216343 A1.

As per Claim 5 Murray does not explicitly disclose the computer-implemented method of claim 3, wherein performing the rule-based search further comprises constructing a chain based on the deviation remediation goal, the set of rules, and the SCMS resources and constraints.  (Murray para. 47 teaches these operational constraints and risks may be provided to IPC module 230 by user 210. In other embodiments, however, IPC module 230 may obtain one or more constraints and risks from other modules (e.g., modules 240-260 in FIG. 2) and/or may determine the constraint(s) or risks on its own. Examples of operational constraints include an inbound inventory constraint and an inventory holding constraint. Constraints may be input or determined as a specific quantity, such as a maximum inventory capacity constraint. Examples of risks include a weather delay risk, a demand forecast risk, a vendor lead time risk, or an allocated product supply risk. Another example includes a risk that a supplier will stock out of the item during the seasonal period. The latter example is discussed in more detail below and illustrates a situation in which IPC module 230 may automatically calculate a risk. Risks may be input or determined as a probability. At block 360, IPC module 230 may evaluate a multiple constraint optimization or financial cost model that takes into account one or more of the received business goals and operational constraints and risks. Additionally or alternatively, IPC module 230 may request that forecasting and simulation module 260 perform at least a portion of the model's evaluation. Using the output of the model, at block 370 IPC module 230 may create a purchasing plan for the selected item for the specified time period (e.g., a "seasonal purchasing plan" corresponding to a "seasonal purchasing period"). For example, the output of the model may be formatted into a series of one or more commands that may be interpreted and implemented by purchasing module 250. In alternative embodiments the output of the model may already be a native format that is suitable for processing by purchasing module 250).
Murray does not teach constructing a recursive backward chain  However, Drebinger Abstract teaches there is described a method for determining the processing sequence of components of a function plan for a sequentially operating automation system. Each component is allocated a component code in a reversible unambiguous manner and, whilst the components have a signal input and output connection, these should be applicable to a number of various function plans and thus minimize the reaction time of an automation system to process signals. The above is achieved, whereby the signal path in the function plan commences at an initial component in a recursive procedure in the forward direction and returns in the backward direction. A given set of propagation rules for the forward direction and for the backward direction are defined, the components reached in the course of a forward propagation are allocated to a sequence list, the list elements of which include the component codes and during each run through the recursive loop the sequence list obtained on the previous run is updated by means of the current sequence list.  This known technique is applicable to the system of Murray in view of Anke as they are both directed to planning functions in an automated system.  One of ordinary skill in the art at before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Drebinger would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Drebinger to the teachings of Murray in view of Anke would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the construction of a backwards recursive chain into similar systems.  Further, incorporating the construction of a backwards recursive chain as taught by Drebinger to the system taught by Murray in view of Anke would result in an improved system that provides a better solution to the problem.

Claim 15 recites similar limitations to claim 5 and is rejected for similar reasons.

Claim 6, 7, 9, 11, 12, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 8,700,443 B1 in view of Anke US 2008/0306798 A1 as applied to Claim 1 and in further view of Gilbert US 2012/0066547 A1.

As per Claim 6 Murray does not explicitly disclose the computer implemented method of claim 1 further comprising: receiving, via the user interface, a selected remediation solution from the ranked list of candidate remediation solutions; and However, Anke. 82 and teaches the example technique may create and rank deployment plan candidates by evaluating their cost of estimated resource consumption and their availability. Expected resource demands may be determined based on a specified load model, and may be added as annotation to the composition model. According to an example embodiment, based on an example deployment plan, these resource demands may then be mapped to the infrastructure model in order to relate the demands with the respective cost. For example, costs may include weights to express values of resources on infrastructure elements. For example, a memory in an embedded system may be much smaller than a memory of a desktop computer. Thus, the memory of the embedded system may be considered as a more valuable resource. This concept may be expressed by placing cost relations on infrastructure model elements that may reflect the corresponding differences in value of the respective resources. If no resource constraints are violated, the availability of the system and the cost of utilized resources may be calculated and compared to the best plans found so far. According to an example embodiment, when all deployment plan candidates have been evaluated, or a maximum run time for the planner has elapsed, the highest ranking deployment plans may be presented to the user for selection by the user, in order to initiate the actual deployment.   Further para. 227 teaches the system discussed herein is not restricted to product lifecycle management, as the system may be applicable to other examples such as supply chain management, or home automation.  Both Murray and Anke are directed to supply chain management.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Murray to include a receiving, via the user interface, a selected remediation solution from the ranked list of candidate remediation solutions as taught by Anke to provide the user with a more clear view of the best available solutions (as suggested by para. 82).
Murray does not explicitly disclose adding the new plan deviation alert and the selected remediation solution corresponding to the new plan deviation alert to an experience repository.  However, Gilbert para. 55 teaches a new pair of a problem signature (Psig) and a problem solution (Psol) is submitted to the problem signature and solution repository 119 for registration at block 801. At block 802, a set of problem signatures in the problem signature and solution repository 119 corresponding to solutions that are equivalent to the newly submitted problem solution (e.g., solutions having the same outcome as Psol), referred to as SetSame, is determined.  Both Murray in view of Anke and Gilbert are directed to problem mitigation.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Murray in view of Anke to include adding the new plan deviation alert and the selected remediation solution corresponding to the new plan deviation alert to an experience repository as taught by Gilbert to refine the association between the problem signature 117 and solutions (see para. 33) which results in a better solution. 

As per Claim 7 Murray does not explicitly disclose the computer-implemented method of claim 6 further comprising identifying precedents of the new plan deviation alert in the experience repository, wherein a precedent represents a previous plan deviation alert stored in the experience repository that is determined to be similar to the new plan deviation alert, based on measuring a distance between the new plan deviation alert and the previous plan deviation alert on a plan deviation map.  However, Gilbert para. 22 teaches once the multi-dimensional problem signature has been generated, a distance-based or pattern-based matching method may be applied to identify and search for similar problem signatures in solution repositories. Searching solution repositories with a multi-dimensional problem signature may improve the speed, efficiency, and accuracy in problem determination in IT systems or environments.  Further, para. 33 teaches the problem signature management system 113 may include a signature matching module 114, a signature ranking module 115, and a self-learning module 116. The signature matching module 114 and signature ranking module 115 are used during the search for a matching problem signature. The input to a search request is a problem signature 117 and the output 118 may include a list of references to the problems and associated solutions that have a high degree of similarity to the problem signature 117, or suggestions for expanding a list of features in the problem signature 117 to improve the chance of matching with problems in the problem signature and solution repository 119.  Both Murray in view of Anke and Gilbert are directed to problem mitigation.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Murray in view of Anke to include identifying precedents of the new plan deviation alert in the experience repository, wherein a precedent represents a previous plan deviation alert stored in the experience repository that is determined to be similar to the new plan deviation alert, based on measuring a distance between the new plan deviation alert and the previous plan deviation alert on a plan deviation map as taught by Gilbert to refine the association between the problem signature 117 and solutions (see para. 33) which results in a better solution. 

As per Claim 9 Murray does not teach the computer-implemented method of claim 7, wherein the previous plan deviation alert stored in the experience repository is determined to be similar to the new plan deviation alert when the distance between the previous plan deviation alert and the new plan deviation alert is smaller than a predefined distance limit.   However, Gilbert para. 22 teaches once the multi-dimensional problem signature has been generated, a distance-based or pattern-based matching method may be applied to identify and search for similar problem signatures in solution repositories. Searching solution repositories with a multi-dimensional problem signature may improve the speed, efficiency, and accuracy in problem determination in IT systems or environments.  Para. 42 teaches Once the problem signature has been generated, the problem signature is used to search the problem signature and solution repository 119 for similar problem signatures and related solutions. According to an exemplary embodiment of the present disclosure, a distance-based search may be performed. The distance-based search determines a measure of the difference between signatures based on a selected set of features (e.g., characteristic types) of the signatures selected for search. The selected set of features may comprise one or more of the features in the input problem signature. Distance metrics can be defined for each type of feature. For example, text features may utilize a distance metric for bag-of-words, numeric features may utilize a scaled absolute difference, non-textual features in bitmap representation may utilize a distance metric for bitmaps, and non-textual features in graph representation may utilize a graph-specific distance.  Para. 52 The distance-based search approach or the pattern-matching based search approach, as described above, may be implemented when searching the problem signature and solution repository 119. The problem signature and solution repository 119 returns a ranked list of possible matching problem signatures at block 706. At block 707, it is determined whether a high-accuracy match exists among the ranked list of possible matching problem signatures. If a high-accuracy match is found, at least one solution is retrieved from the problem signature and solution repository 119 at block 708.  The Examiner considers finding a high accuracy match based on a distance-based search approach to be determining that a plan deviation alert is smaller than a predefined distance limit.  Both Murray in view of Anke and Gilbert are directed to problem mitigation.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Murray in view of Anke to include wherein the previous plan deviation alert stored in the experience repository is determined to be similar to the new plan deviation alert when the distance between the previous plan deviation alert and the new plan deviation alert is smaller than a predefined distance limit as taught by Gilbert to refine the association between the problem signature 117 and solutions (see para. 33) which results in a better solution. 

As per Claim 11 Murray does not teach the computer-implemented method of claim 7 further comprising adding an outcome of the selected remediation solution to the experience repository, the outcome indicating whether the selected remediation solution actually corrects the mismatch.  Gilbert para. 52 teaches at block 709, a user resolves the problem. If the user uses the solution retrieved from the problem signature and solution repository 119, the user can indicate the relationship between the solved problem and the retrieved solution. If the user uses another solution to solve the problem, the user can submit the solution as an alternative solution for the matching signature. If a high-accuracy match is not found at block 707, the system selects the highest accuracy search results, and identifies the set of features that are present in the signatures of the search results but are not present in the problem signature used for the search. These features are returned to the user as suggestions for expanding the signature in order to find better matches. It is determined whether there are suggestions for additional features to include in the problem signature at block 710. If there are no suggestions, the method proceeds to block 713. At block 713, a user develops a new solution and solves the problem. The problem signature and the solution pair is submitted to the problem signature and solution repository 119. If there are suggestions at block 710, the method proceeds to block 711 where the user identifies the new features that can be added to the problem signature. At block 712, the problem signature is augmented with the new features using the problem signature generator 111 in the incremental mode as shown in FIG. 2B. The method then returns to block 705, where another search request is issued to the problem signature and solution repository 119 to find problem signatures similar to the problem ticket.  Both Murray in view of Anke and Gilbert are directed to problem mitigation.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Murray in view of Anke to include adding an outcome of the selected remediation solution to the experience repository, the outcome indicating whether the selected remediation solution actually corrects the mismatch as taught by Gilbert to refine the association between the problem signature 117 and solutions (see para. 33) which results in a better solution.

As per Claim 12 Murray does not teach The computer implemented method of claim 11 further comprising:
evaluating a degree of uniformity of the selected remediation solutions corresponding to the precedents and  However, Gilbert teaches the distance-based search approach or the pattern-matching based search approach, as described above, may be implemented when searching the problem signature and solution repository 119. The problem signature and solution repository 119 returns a ranked list of possible matching problem signatures at block 706. At block 707, it is determined whether a high-accuracy match exists among the ranked list of possible matching problem signatures. If a high-accuracy match is found, at least one solution is retrieved from the problem signature and solution repository 119 at block 708. At block 709, a user resolves the problem.  
 the outcome of the selected remediation solutions corresponding to the precedents; and  (Gilbert para. 52 teaches If a high-accuracy match is found, at least one solution is retrieved from the problem signature and solution repository 119 at block 708. At block 709, a user resolves the problem. If the user uses the solution retrieved from the problem signature and solution repository 119, the user can indicate the relationship between the solved problem and the retrieved solution.)
recommending, via the user interface, a uniform remediation solution when the degree of uniformity of the selected remediation solutions corresponding to the precedents exceeds a predefined threshold and the outcome of the selected remediation solutions corresponding to the precedents indicates the selected remediation solutions actually correct the mismatch.  (Gilbert para. 53 teaches the problem signature and solution repository 119 may be utilized to distinguish between validated and not-validated solutions. The solutions stored in the problem signature and solution repository 119 can be marked as valid, invalid, unknown, or not-validated. This allows the user to find various types of solutions that match the problem signature of interest, while also being made aware of the risk of implementing different types of solutions. For example, validated solutions carry a lower risk than unknown or not-validated solutions, and are recommended and/or validated by experts. According to an exemplary embodiment, when a new solution is registered in the problem signature and solution repository 119 at steps 709 and 713, the system marks the new solution as not-validated and generates a note for a designated expert. The expert determines whether the solution is valid in a manual, off-line process. Upon completion of the analysis, the expert accesses the problem signature and solution repository 119 and marks the solution as valid, not-valid, or unknown.  Further, para. 54 teaches According to an exemplary embodiment of the present disclosure, self-learning of feature relevance may be performed by the problem determination and solution system in the self-learning component 116. Self-learning of feature relevance results in an accurate characterization of a faulty condition, and may improve the efficiency of problem classification and search. The method of self-learning determines weights for each of the features in a signature that reflect the relevance of the feature for the distinctiveness of the solution. If the correlation between a feature value and the solution is high, the weight of the feature is higher. The weights computed by the self-learning method are stored in the signature and solution repository 119 in relationship to the signature, and used by the weighted match module 511 for the distance-based search approach. FIG. 8 illustrates the method for self-learning of feature relevance, according to an exemplary embodiment of the present disclosure. The method may include identifying the common set of features across problem signatures that lead to the same, or similar problem solutions, determining qualifying differences between similar problem signatures that lead to different problem solutions, and computing weights for the various features to be used in the assessment of the aggregate distance between problem signatures.  Both Murray in view of Anke and Gilbert are directed to problem mitigation.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Murray in view of Anke to include evaluating a degree of uniformity of the selected remediation solutions corresponding to the precedents and  the outcome of the selected remediation solutions corresponding to the precedents; and  recommending, via the user interface, a uniform remediation solution when the degree of uniformity of the selected remediation solutions corresponding to the precedents exceeds a predefined threshold and the outcome of the selected remediation solutions corresponding to the precedents indicates the selected remediation solutions actually correct the mismatch as taught by Gilbert to refine the association between the problem signature 117 and solutions (see para. 33) which results in a better solution.
  

Claim 16 recites similar limitations to claim 6 and is rejected for similar reasons.

Claim 17 recites similar limitations to claim 7 and is rejected for similar reasons.

Claim 8, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 8,700,443 B1 in view of Anke US 2008/0306798 A1 as applied to Claim 7 and in further view of Gilbert US 2012/0066547 A1 and in further view of Psota US 2015/0073929 A1.

As per Claim 8 Murray teaches the computer-implemented method of claim 7, wherein the deviation level comprises a due period and a quantity of a product,  Murray para. 61 teaches at block 1930, method 1900 may build a supply risk early detection model based, at least in part, upon the subset of fulfillment-related features. At block 1940, method 1900 may evaluate the supply risk early detection model to determine a probability that the third-party vendor will suffer a shortage of the item, as well as an expected duration of the shortage. At block 1950, method 1900 may create a purchasing plan (or modify an existing purchasing plan) that takes the probability and expected duration of the shortage into consideration. A higher supply risk may lead to a higher target inventory level. However, method 1900 may also evaluate the potential cost of being overstocked which could be introduced by buying for a longer period of time than what a typical just-in-time inventory strategy would dictate. Thus, the purchasing plan may also take into account an associated cost of buying additional units of the item and an associated cost of not having sufficient supply of the item to serve an expected demand for the item.  Further para. 47 teaches examples of risks include a weather delay risk, a demand forecast risk, a vendor lead time risk, or an allocated product supply risk. Another example includes a risk that a supplier will stock out of the item during the seasonal period. The latter example is discussed in more detail below and illustrates a situation in which IPC module 230 may automatically calculate a risk. Risks may be input or determined as a probability.
Murray does not teach and wherein the plan deviation map comprises a first dimension representing a normalized due period and a second dimension representing a normalized quantity of the product.  However, Psota para. 258 teaches each rating may be scaled on a normalized scale, such as a one hundred point scale 2110, with particular ratings depicted graphically, such as in a bar graph 2112, to make it easier to compare the supplier performance in each dimension to each other dimension.  Both Murray in view of Anke and Psota are directed to problem mitigation.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Murray in view of Anke to include wherein the plan deviation map comprises a first dimension representing a normalized due period and a second dimension representing a normalized quantity of the product as taught by Psota to make it easier to compare metrics (as suggested para. Psota para. 256).

Claim 18 recites limitations similar to those recited in claim 8 and 9 and is rejected for similar reasons.  

Claim 10, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 8,700,443 B1 in view of Anke US 2008/0306798 A1 in view of Gilbert at applied to claim 7 and in further view of Buryak US 2013/0117267 A1.

As per Claim 10 Murray does not teach the computer implemented method of claim 7 further comprising:
evaluating a degree of uniformity of the selected remediation solutions corresponding to the precedents; and recommending, via the user interface, a uniform remediation solution when the degree of uniformity of the selected remediation solutions corresponding to the precedents exceeds a predefined threshold.    However, Buryak teaches determining the one or more proposed solutions can include determining a confidence score associated with each of the one or more proposed solutions. The one or more proposed solutions can be ranked by their confidence scores, and the proposed solutions having the highest-ranked confidence scores can be selected. For example, a confidence score of 89 can represent an 89% chance that the proposed solution will succeed in correcting the problem. The solution engine 118, for example, may identify several possible solutions when accessing the associations 116 to identify a solution for a particular user feedback item 121. As an example, if ten possible solutions are identified, the solution engine 118 can assign confidence scores to each of the ten possible solutions that are based, for example, on the number of times that each of the possible solutions was used previously to solve problems identical or similar to the user feedback item 121. In some implementations, the solution engine 118 can select the highest-ranked solutions that were used at least a threshold number of times (e.g., at least a hundred). As a result, less then all (e.g., five or six) of the ten possible solutions can be selected. Both Murray in view of Anke and Buryak are directed to problem mitigation.  Therefore, to would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Murray in view of Anke to include evaluating a degree of uniformity of the selected remediation solutions corresponding to the precedents; and recommending, via the user interface, a uniform remediation solution when the degree of uniformity of the selected remediation solutions corresponding to the precedents exceeds a predefined threshold as taught by Buryak provide the user with the best and most reliable solutions.

Claim 19 recites similar limitations to claim 10 and is rejected for similar reasons.

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 8,700,443 B1 in view of Anke US 2008/0306798 A1 in view of Gilbert in view of Drebinger US 2009/0216343 A1 in view of Buryak US 2013/0117267 A1 in view of Psota US 2015/0073929 A1.


Claim 20 recites similar limitation to those recited in claim 1-3, 4-8, 10-12 and is rejected for similar reasons.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683